DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/06/21. Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich (US PGPub 2016/0111395, hereinafter referred to as “Heinrich”).
in claim 1, a method of forming an interconnection, the method comprising: 
providing an electronic component (102) comprising a first main face (101), and a first metallic layer disposed on the first main face (101); (figures 1B; [0080]) 
providing an electric component (106) comprising a second main face (106b) and a second metallic layer (104) disposed on the second main face (106f), at least one of the first or second metallic layers comprising an oxide layer provided on a main face thereof ([0088] teaches removal of oxide layers); 
disposing a reducing agent on one or both of the electronic component and the electric component such that the reducing agent is enabled to remove the oxide layer ([0088]); and 
connecting the electronic component (102) to the electric component by directly connecting the first metallic layer of the electronic component with the second metallic layer of the electric component by applying pressure and heat (figure 1C; [0091]). 

Heinrich teaches, in claim 2, wherein disposing the reducing agent comprises: coating one or both of the electronic component and the electric component with the reducing agent in a form of a flux layer (figure 3A; [0128-0130], [0138]). 
Heinrich teaches, in claim 3, wherein disposing the reducing agent comprises: providing the reducing agent in a liquid form between the electronic component and the electric component ([0088]). 
in claim 4, wherein disposing the reducing agent comprises: providing the reducing agent in a form of a gas or vapor between the electronic component and the electric component in a closed process chamber ([0088]). 
Heinrich teaches, in claim 5, wherein disposing the reducing agent and connecting the electronic component to the electric component are conducted in one and the same process chamber ([0088]). 
Heinrich teaches, in claim 6, wherein the first and second metallic layers have a different malleability ([0042-0043], [0060-0061]). 
Heinrich teaches, in claim 13, wherein the pressure and heat are applied from opposing sides of an assembly of the electronic component and the electric component ([0086]). 
Heinrich teaches, in claim 14, wherein the pressure is applied onto the electronic component and the heat is applied from the electric component side ([0086]). 
Heinrich teaches, in claim 15, wherein the electric component comprises one or more of: a substrate; a carrier; a leadframe; a semiconductor wafer; a chip; a die; a chip package; a directed copper bonded (DCB) substrate; and an aluminum metal braze (AMB) substrate ([0069], [0079]), 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US PGPub 2016/0111395, hereinafter referred to as “Heinrich”) as applied to claim 1 above, and further in view of Heinrich et al. (US PGPub 2016/0126216, hereinafter referred to as “Hein”).
Heinrich discloses the semiconductor method substantially as claimed.  See the rejection above.
in claim 7, wherein the first metallic layer comprises a first surface roughness and the second metallic layer comprises a second surface roughness which is different from the first surface roughness. 
Hein teaches, in claim 7, similar method that includes a teaching about the surface roughness having the same order of magnitude for the purpose of obtaining high electrical and /or thermal conductivity and/or strength by reducing the number of voids arising during connecting two interconnecting layers. [(0016-0019])
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed, to incorporate wherein the first metallic layer comprises a first surface roughness and the second metallic layer comprises a second surface roughness which is different from the first surface roughness, in the method of Heinrich, according to the teachings of Hein, with the motivation of obtaining high electrical and /or thermal conductivity and/or strength.

Heinrich in view of Hein shows, in claim 8, wherein the second surface roughness is relatively high and the first surface roughness is relatively low [(0016-0019]). 
Heinrich in view of Hein shows, in claim 9, wherein the first surface roughness is relatively high and the second surface roughness is relatively low [(0016-0019]). 
Heinrich in view of Hein shows, in claim 10, further comprising: disposing an adhesion layer below one of the first or second metallic layers comprising a relatively high surface roughness [(0016-0019]). 
Heinrich in view of Hein shows, in claim 11, wherein a relatively high surface roughness of the first or second metallic layers is defined by an average surface roughness of more than 500 nm, more than 1 .mu.m, or more than 2 .mu.m [(0016-0019]). 

in claim 12, wherein a relatively low surface roughness of the first or second metallic layers is defined by an average surface roughness of less than 200 nm, less than 100 nm, or less than 50 nm [(0016-0019]). 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/06/21, with respect to the rejection(s) of claim(s) 1-15 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 1-6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich (US PGPub 2016/0111395, hereinafter referred to as “Heinrich”); Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US PGPub 2016/0111395, hereinafter referred to as “Heinrich”) as applied to claim 1 above, and further in view of Heinrich et al. (US PGPub 2016/0126216, hereinafter referred to as “Hein”) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 19, 2022